Name: Commission Implementing Regulation (EU) 2016/443 of 23 March 2016 amending Annex I to Regulation (EC) No 669/2009 as regards the list of feed and food of non-animal origin subject to an increased level of official controls on imports (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: America;  agricultural activity;  international trade;  trade policy;  trade;  plant product;  Africa;  health;  Europe
 Date Published: nan

 24.3.2016 EN Official Journal of the European Union L 78/51 COMMISSION IMPLEMENTING REGULATION (EU) 2016/443 of 23 March 2016 amending Annex I to Regulation (EC) No 669/2009 as regards the list of feed and food of non-animal origin subject to an increased level of official controls on imports (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of recent food incidents notified through the Rapid Alert System for Food and Feed, the findings of audits to third countries carried out by the Directorate for Health and Food Audits and Analysis of the Commission Directorate-General for Health and Food Safety, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, for consignments of groundnuts and derived products originating from Madagascar, palm oil from Ghana, and lemons from Turkey the relevant sources of information indicate the emergence of new risks requiring the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (5) The list should also be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. The entries in the list concerning aubergines and bitter melon from the Dominican Republic should therefore be deleted. (6) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 by the text set out in the Annex to this Regulation. (7) Regulation (EC) No 669/2009 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Dried grapes (vine fruit) (Food) 0806 20 Afghanistan (AF) Ochratoxin A 50  Almonds, in shell  0802 11 Australia (AU) Aflatoxins 20  Almonds, shelled  0802 12 (Food)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00 ; ex 0710 22 00 10 10 Cambodia (KH) Pesticide residues (2) (3) 50  Aubergines  0709 30 00 ; ex 0710 80 95 72 (Food  fresh, chilled or frozen vegetables) Chinese celery (Apium graveolens) (Food  fresh or chilled herb) ex 0709 40 00 20 Cambodia (KH) Pesticide residues (2) (4) 50 Brassica oleracea (other edible Brassica, Chinese Broccoli ) (5) (Food  fresh or chilled) ex 0704 90 90 40 China (CN) Pesticide residues (2) 50 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues (2) (6) 10  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00 ; ex 0710 22 00 10 10 Dominican Republic (DO) Pesticide residues (2) (7) 20  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10 ; 0710 80 51 (Food  fresh, chilled or frozen vegetables)  ex 0709 60 99 ; ex 0710 80 59 20 20 Strawberries (Food  fresh or chilled) 0810 10 00 Egypt (EG) Pesticide residues (2) (8) 10 Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10 ; 0710 80 51 Egypt (EG) Pesticide residues (2) (9) 10 (Food  fresh, chilled or frozen)  ex 0709 60 99 ; ex 0710 80 59 20 20  Groundnuts (peanuts), in shell  1202 41 00 Gambia (GM) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Palm oil (Food) 1511 10 90 ; Ghana (GH) Sudan dyes (10) 50 1511 90 11 ; 1511 90 19 ; 90 1511 90 99 Sesamum seeds (Food  fresh or chilled) 1207 40 90 India (IN) Salmonella (11) 20 Enzymes; prepared enzymes (Feed and food) 3507 India (IN) Chloramphenicol 50 Peas with pods (unshelled) (Food  fresh or chilled) ex 0708 10 00 40 Kenya (KE) Pesticide residues (2) (12) 10  Groundnuts (peanuts), in shell  1202 41 00 Madagascar (MG) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Raspberries (Food  frozen) 0811 20 31 ; Serbia (RS) Norovirus 10 ex 0811 20 11 ; 10 ex 0811 20 19 10 Watermelon (Egusi, Citrullus spp.) seeds and derived products (Food) ex 1207 70 00 ; ex 1106 30 90 ; ex 2008 99 99 10 30 50 Sierra Leone (SL) Aflatoxins 50  Groundnuts (peanuts), in shell  1202 41 00 Sudan (SD) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Peppers (other than sweet) (Capsicum spp.) (Food  fresh or chilled) ex 0709 60 99 20 Thailand (TH) Pesticide residues (2) (13) 10  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00 ; ex 0710 22 00 10 10 Thailand (TH) Pesticide residues (2) (14) 20  Aubergines  0709 30 00 ; ex 0710 80 95 72 (Food  fresh, chilled or frozen vegetables)  Dried apricots  0813 10 00 Turkey (TR) Sulphites (15) 10  Apricots, otherwise prepared or preserved  2008 50 61 (Food) Lemons (Citrus limon, Citrus limonum) (Food  fresh, chilled or dried) 0805 50 10 Turkey (TR) Pesticide residues (2) 10  Sweet Peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Turkey (TR) Pesticide residues (2) (16) 10 (Food  fresh, chilled or frozen vegetables) Vine leaves (Food) ex 2008 99 99 11; 19 Turkey (TR) Pesticide residues (2) (17) 50  Pistachios, in shell  0802 51 00 United States (US) Aflatoxins 20  Pistachios, shelled  0802 52 00 (Food)  Dried apricots  0813 10 00 Uzbekistan (UZ) Sulphites (15) 50  Apricots, otherwise prepared or preserved  2008 50 61 (Food)  Coriander leaves  ex 0709 99 90 72 Viet Nam (VN) Pesticide residues (2) (18) 50  Basil (holy, sweet)  ex 1211 90 86 ; ex 2008 99 99 20 75  Mint  ex 1211 90 86 ; ex 2008 99 99 30 70  Parsley  ex 0709 99 90 40 (Food  fresh or chilled herbs)  Okra  ex 0709 99 90 20 Viet Nam (VN) Pesticide residues (2) (18) 50  Peppers (other than sweet)(Capsicum spp.)  ex 0709 60 99 20 (Food  fresh or chilled)  Pitahaya (dragon fruit)  ex 0810 90 20 10 Viet Nam (VN) Pesticide residues (2) (18) 20 (Food  fresh or chilled) (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists, the CN code is marked ex . (2) Residues of at least those pesticides listed in the control programme adopted in accordance with Article 29(2) of Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1) that can be analysed with multi-residue methods based on GC-MS and LC-MS (pesticides to be monitored in/on products of plant origin only). (3) Residues of Chlorbufam. (4) Residues of Phenthoate. (5) Species of Brassica oleracea L. convar. Botrytis (L) Alef var.Italica Plenck, cultivar alboglabra. Also known as Kai Lan , Gai Lan , Gailan , Kailan , Chinese bare Jielan . (6) Residues of Trifluralin. (7) Residues of Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Amitraz (amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz), Diafenthiuron, Dicofol (sum of p, p ² and o, p ² isomers), Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb). (8) Residues of Hexaflumuron, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Phenthoate and Thiophanate-methyl. (9) Residues of Dicofol (sum of p, p ² and o, p ² isomers), Dinotefuran, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Thiophanate-methyl and Triforine. (10) For the purposes of this Annex, Sudan dyes  refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (11) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1). (12) Residues of Acephate and Diafenthiuron. (13) Residues of Formetanate: Sum of formetanate and its salts expressed as formetanate (hydrochloride), Prothiofos and Triforine. (14) Residues of Acephate, Dicrotophos, Prothiofos, Quinalphos and Triforine. (15) Reference methods: EN 1988-1:1998, EN 1988-2:1998 or ISO 5522:1981. (16) Residues of Diafenthiuron, Formetanate: Sum of formetanate and its salts expressed as formetanate (hydrochloride) and Thiophanate-methyl. (17) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Metrafenone. (18) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Phenthoate and Quinalphos.